IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                          NO. WR-81,136-01


                        EX PARTE DONALD RAY CHANCE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 10-05-05347-CR(1) IN THE 410TH DISTRICT COURT
                          FROM MONTGOMERY COUNTY


     PER CURIAM . COCHRAN , J., filed a concurring opinion in which JOHNSON and
ALCALA , JJ., joined. KELLER , P.J., filed a dissenting opinion in which KEASLER and
HERVEY , JJ., joined.
                                         OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

online solicitation of a minor and sentenced to concurrent terms of two years’ imprisonment for each

count.

         This Court, in Ex parte Lo, held unconstitutional the online solicitation of a minor statute for

which Applicant was convicted. Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Applicant,

through counsel, filed this habeas application based on the Lo decision and asks that his convictions

be set aside. The trial court recommends granting relief. After considering the trial court’s findings
                                                                                                  -2-

and the parties’ objections and responses regarding them, this Court agrees with the trial court, and

relief is granted.

        The judgments for both counts in Cause No. 10-05-05347-CR in the 410th District Court of

Montgomery County are set aside. Applicant is remanded to the custody of the Sheriff of

Montgomery County to answer the charges as set out in the indictment so that the indictment may

be disposed of in accordance with this Court’s opinion in Ex parte Lo. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.


Delivered: May 7, 2014
Publish